Title: Thomas Jefferson to John Steele, 27 October 1818
From: Jefferson, Thomas
To: Steele, John


          
            Dear Sir
            Monticello
Oct. 27. 18.
          
          After a long absence from home, and a longer spell of sickness following it, and from which I am but recovering, my first attentions have been to the remittance of duties and charges for the 2. boxes of wine you were so kind as to recieve and forward to me. the exact amount was 18.58 for which I now inclose a 20.D. bill of the US. bank, which is as near as I can come in bills. the fractional difference need not be regarded.
          I expect daily other shipments of books and wines from Havre and Marseilles. should they come to your port I will ask the favor of you to have them reshipped immediately to mr Gibson at Richmond noting to me the duties and charges which shall always be faithfully remitted. Accept the assurance of my great esteem & respect
          
            Th: Jefferson
          
        